ERVIN, Judge.
Having reviewed the record in this An-ders 1 appeal, we affirm appellant’s convic*1307tions and sentences for two counts of battery and one count of resisting arrest.
We reverse the revocation order, however, and remand for technical correction. An affidavit of violation of probation was filed reflecting five violations. Appellant admitted the first violation, but denied the remaining four, and the state declined to pursue those remaining or present evidence thereon. Nevertheless, the court’s revocation order erroneously recites that appellant pled not guilty to the first four counts and that he was found guilty of violating all conditions. On remand, the court is directed to conform the revocation order to the plea and evidence.
Based on our disposition of the appeal, the state’s motion to dismiss based on Kearney v. State, 579 So.2d 410 (Fla. 1st DCA 1991), is denied.
AFFIRMED in part, REVERSED in part and REMANDED for further proceedings.
MINER and BENTON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).